Welcome
Ladies and gentlemen, it is a great pleasure for me to welcome the members of the delegation from the parliament of the Republic of Moldova, who are here in Strasbourg on the occasion of the 11th meeting of the EU-Moldova Parliamentary Cooperation Committee which took place yesterday and today.
Ladies and gentlemen, the fact that you are with us in the European Parliament demonstrates that parliamentary dialogue is the best way of strengthening our relationship and finding solutions for the issues which concern the European Union's eastern neighbours.
We wish you all every success in the elections next year and in your current and future activities. A very warm welcome to you all.
(Applause)